— In an action to recover damages for malicious prosecution, defendant appeals from a judgment of the Supreme Court, Kings County (Vaccaro, J.), entered May 21, 1981, which, upon a jury verdict, awarded plaintiff the principal sum of $1,065,000 ($315,000 representing compensatory damages and $750,000 representing punitive damages). Judgment modified, on the law, by reducing the principal sum awarded to plaintiff to $315,000, representing compensatory damages, and by adding thereto a provision severing plaintiff’s claim for punitive damages and granting a new trial with respect thereto unless the plaintiff shall serve and file in the office of the clerk of the Supreme Court, Kings County, a written stipulation consenting to reduce the verdict in his favor with respect to punitive damages to the principal sum of $150,000, and to the entry of an amended judgment accordingly. As so modified, judgment affirmed, with costs to plaintiff. Plaintiff’s *637time to serve and file a stipulation is extended until 20 days after service upon him of a copy of the order to be made hereon, with notice of entry. In the event plaintiff so stipulates, then the judgment in his favor, as so reduced and amended, is affirmed, with costs. The verdict in favor of the plaintiff on his claim for punitive damages was excessive to the extent indicated herein. Mangano, J. P., Gulotta, O’Connor and Bracken, JJ., concur.